Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Roders et al. (2013/0062124) and Deboer (2018/0306000) are considered to represent the closest prior art.  Roders and Deboer both disclose a downhole tool having a housing defining a longitudinal direction, and a fluid conduit extending from a first end of the housing to a second end of the housing, wherein a first portion of the fluid flowing along the fluid conduit is diverted to the annulus and annular flowpath via radial flowpaths, while a second portion of the fluid flowing along the fluid conduit continues to flow through the fluid conduit and exits the downhole tool via the second end of the housing, and wherein the radial flowpaths are placed in an acute angle relative to the longitudinal direction of the housing.  However, neither Roders nor Deboer discloses wherein each of the radial flowpaths is placed in a different acute angle relative to the longitudinal direction of the housing.  Furthermore, there does not appear to be any motivation to change the angles of the radial flowpaths to achieve the claimed subject matter.  Thus, one of ordinary skill in the art would not have been motivated to modify the angles to provide differing acute angles.  Therefore, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679